Citation Nr: 1545598	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  14-05 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability, to include as secondary to service-connected right shoulder sprain.

2.  Entitlement to service connection for a bilateral trapezius muscle disability, to include as secondary to service-connected right shoulder sprain.

3.  Entitlement to service connection for a left ankle disability.

4.  Entitlement to service connection for bilateral plantar fasciitis.

5.  Entitlement to service connection for bilateral tinea pedis.

6.  Entitlement to service connection for a disability manifested by body temperature irregularity.




REPRESENTATION

Veteran represented by:	Harold H. Hoffman-Logsdon, III, Esq.


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from June 1995 to October 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated August 2010 and November 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

A November 2013 statement of the case (SOC) denied entitlement to service connection for the issues listed above.  The SOC also denied entitlement to service connection for a neck disability and bilateral hearing loss, as well as entitlement to an increased disability rating for tinnitus.  The Veteran filed a substantive appeal in January 2014; however, he specifically referenced only the issues of service connection for tinea pedis, left shoulder disability, left ankle disability, bilateral trapezius disability, bilateral plantar fasciitis, and body temperature irregularities.  An appeal as to the neck disability, hearing loss, and increased rating claims has therefore not been perfected.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. 
§ 20.202 (2014) (if the SOC addressed multiple issues, the substantive appeal must either indicate that all issues are being appealed or it must specifically identify the issues being appealed).  Accordingly, said issues are not in appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (the request for appellate review is completed by the claimant's filing of a substantive appeal after a SOC is issued by VA).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran asserts entitlement to service connection for a left shoulder disability, a bilateral trapezius muscle disability, bilateral plantar fasciitis, bilateral tinea pedis, a left ankle disability, and a disability manifested by body temperature irregularity.  For the reasons set forth below, the Board finds that these claims require remand for additional development.

With respect to the left shoulder and bilateral trapezius muscle disabilities, the Veteran has asserted that he suffers from these disabilities as secondary to his service-connected right shoulder sprain.  See, e.g., the Veteran's claim dated March 2010.  Although the Veteran was afforded a VA examination in October 2013, the examiner failed to address the question of secondary service connection.  As such, remand for a new VA medical opinion is required as to both claims.

As to the plantar fasciitis and left ankle disability claims, the Veteran was afforded a VA examination in October 2013.  The examiner diagnosed the Veteran with bilateral plantar fasciitis.  However, with respect to the left ankle disability, the examiner did not conduct a diagnostic examination and neither confirmed nor ruled out a left ankle disability.  The examiner then rendered negative nexus opinions premised upon the lack of documentation of plantar fasciitis and left ankle complaints in the Veteran's service treatment records.  Critically, the majority of the Veteran's STRs have been determined to be unavailable.  See, e.g., the Records Management Center inquiry and response dated March 2010.  Moreover, the examiner failed to address the Veteran's competent contentions of in-service symptomatology, which are repeatedly noted in the record.  Accordingly, a remand for an additional medical nexus opinion is required as to both claims, and a new examination on the left ankle claim.

With regard to the tinea pedis claim, the October 2013 VA examiner did not diagnose or rule out a diagnosis of tinea pedis.  The examiner also did not address the Veteran's contentions of chronic tinea pedis.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that where there is a history of remission and recurrence of a condition, the duty to assist encompasses the obligation to evaluate a condition during an active, rather than in inactive, phase.  Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  As such, the Board finds that the Veteran should be afforded another VA examination to address whether he has a current tinea pedis disability and, if so, whether the disability is related to his military service.

With respect to the claimed a disability manifested by body temperature irregularity, the Veteran has contended that he suffers from extreme sensitivity to cold as a result of cold weather military service without sufficient protective gear.  See, e.g., the Veteran's claim dated March 2010.  The Veteran has not been afforded a VA examination to address whether he suffers from such a disability and, if so, whether it is due to his military service.  As such, this must be accomplished upon remand.

Also, on remand, any previously unobtained ongoing relevant medical records should be procured and associated with the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records.

2. Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of the claimed left ankle, tinea pedis, and body temperature irregularity disabilities.  To the extent feasible, coordinate the scheduling with the Veteran in order for the examiner to see the claimed tinea pedis in its active stage.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner should either diagnose or rule out tinea pedis, a left ankle disability, and a disability manifested by body temperature irregularity.

With respect to any diagnosed left ankle disability, tinea pedis, and disability manifested by body temperature irregularity, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that any such disability had its clinical onset during the Veteran's active duty or is otherwise related to such service.

In answering this question, the examiner should address the Veteran's post-service medical history to include his assertions of continuity of symptomatology.  Specifically, the examiner should provide medical reasons for accepting or rejecting the Veteran's statements of continued symptoms dating from his military service.  The examiner should also provide a complete rationale for any opinion given, including discussion of evidence contrary to the opinion rendered.

3. Then refer the VA claims file to an examiner with appropriate expertise in order to address the Veteran's left shoulder disability, bilateral trapezius muscle disability, and bilateral plantar fasciitis claims.  The Veteran does not need to be examined, unless the examiner determines otherwise.  The examiner is requested to review the claims file in its entirety including any recently obtained treatment records.

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the currently diagnosed left shoulder disability, bilateral trapezius muscle disability, and bilateral plantar fasciitis had their clinical onset during the Veteran's active duty or are otherwise related to such service.

The examiner also should provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the current left shoulder disability and bilateral trapezius muscle disability were (1) caused or (2) aggravated (permanently worsened beyond natural progression) by the Veteran's service-connected disabilities, to include the service-connected right shoulder sprain.  If aggravated, please specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.

In answering this question, the examiner should address the Veteran's post-service medical history to include his assertions of continuity of symptomatology.  Specifically, the examiner should provide medical reasons for accepting or rejecting the Veteran's statements of continued symptoms dating from his military service.  The examiner should also provide a complete rationale for any opinion given, including discussion of evidence contrary to the opinion rendered.

4. Then, readjudicate the claims, and issue a Supplemental Statement of the Case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

